DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: browser “configured to” in claims 1, 9, 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
Claims 2-21 of this application is patentably indistinct from claims 1-21 of Application No. 16/455,948. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
serving, by one or more servers and to the browser, content selected … wherein the serving of the content causes presentation of the content while the publisher page is presented by the browser …
The specification discloses:
 [0041] In some implementations, in response to receiving the navigation request from the browser, the content server 210 can link the generated content server cookie with the received encrypted publisher cookie associated with the publisher cookie 212. For example, an entry 220 of a data structure 222 stored in a repository 224 can be made to include both the content server cookie (e.g., “cookie2”) and the encrypted publisher cookie associated with the publisher cookie 212 (e.g., “epc-cookie1”). The entry 220 can include other information, such as an indication of the type of interaction that occurred with the content item 216, an identifier for the content item 216, a date and time at which the interaction occurred, location information indicating the location of the user device 202 at the time of the interaction, and other information. The other information can be used, for example, for selecting content in response to subsequent requests for content that are associated with the content server cookie.

[0042] At a time subsequent to the displaying of the landing page associated with the content item 216 in the browser, the user of the user device 202 may navigate to a publisher page 226 associated with a publisher 228, causing the publisher page 226 to be presented in the browser. The publisher page 226 includes a content slot 230. The content slot 230 can include a script which, when executed, causes the browser to send a request to the content server 210 for content to present in the content slot 230. The script can, when executed, cause the browser to include an encrypted publisher cookie associated with the publisher 228 with the request for content for the content slot 230.

As indicated above, the specification disclose linking content server cookie with the received encrypted publisher cookie (an entry of a data structure can be made to include both the content server and the encrypted publisher cookie associated with the publisher)… the entry can include other information, such as an indication of the type of interaction that occurred with the content item … and other information. The other information can be used, for example for selecting content in response to subsequent request for content that are associated with the content server cookie. However, Examiner could not find support for the claimed limitation, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tarafdar et al. (US 2014/0164447 A1) and further in view of Dutta (US 2002/0078177 A1).
Claims 2, 3, 9, 10, 16, 17:
Tarafdar teaches receiving, at one or more server a cookie (information collected using cookie) that has provided a publisher page (content) (proxy server extracting the cookie from the client’s request) (see [0045]-[0047]);
mapping, by one or more servers, the cookie to a server cookie (that is a first party cookie to the domain of the one or more servers and a third party cookie to the domain of the publisher page) (two parties hosting content under different domain names from one another may desire to synchronize cookies so that one or both parties can map a given identifier (cookie) from one domain to the identifier used in the other domain)  (see [0015], [0042]-[0045], [0079]);
receiving, by the one or more servers and from a browser (that are configured to block third party cookies that are of a different domain than the domain of the publisher page) while a request for content (see [0053], [0070]-[0079]; and
serving, by the one or more servers content selected using information corresponding to the server cookie in response to receipt of the request for content, based on the mapping between the server cookie and the cookie information (the resulting synchronization of the cookies could be used to accelerate delivery of Party B’s content embedded on Party A’s page) wherein the serving of the content causes presentation of the content while the publisher page is presented by the browser (this if configured to block the third party cookies) (see [0079]-[0086]).
Tarafdar failed to explicitly teach hash of information (encrypted cookie). Dutta teaches encrypting cookie using a hash function. Dutta teaches sever storing cookie in a browser and encrypting the cookie file by applying a hash function; (data in the cookie file can not discovered from the encrypted cookie) (see [0031]-[0033]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the encryption function in Dutta in Tarafdar cookie, in order to provide security and integrity to the cookie file data, as taught in Dutta (see [0033]). 
Claims 4, 11, 18:
Tarafdar/Dutta teaches dropping the server cookie on the client device in response to receiving the navigation request at the one or more servers (see fig. 1, [110], fig. 4, [0042]-[0046], Dutta [0031]).
Claims 5, 12, 19:

Claims 6, 7, 13, 14, 20, 21;
Tarafdar teaches receiving a different request that includes the server cookie and a second encrypted cookie generated as a first party cookie to a different publisher page; mapping the second encrypted cookie to the first encrypted cookie based on the mapping between the first encrypted cookie and the server cookie that was created in response to receiving the navigation request; and selecting different content to be provided in the different publisher page based on a combination of information collected by the one or more servers using each of the first encrypted cookie, the server cookie, and the second encrypted cookie based on the mapping between the second encrypted cookie, the first encrypted cookie, and the server cookie; and providing the selected different content to a device that submitted the different request; inserting, by the one or more servers, a script into the different content in response to receiving the different request and based on the mapping wherein the script causes the second encrypted cookie to be transmitted to the one or more servers in response to interaction with the content at the publisher page (see [0053]-[0061])
Claims 8, 15:
Tarafdar teaches receiving a different navigation request that was generated by the script and includes the publisher cookie, wherein the different navigation request includes interaction data specifying a user interaction with the different content; mapping the different interaction to the first cookie, and the server cookie in response to receiving the different navigation request, .
Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive.  
Applicant argues that the Tarafdar and Dutta fail to describe or suggest “serving, by the
one or more servers and to the browser, content selected using information corresponding to the server cookie in response to receipt of the request for content based on the mapping between the
server cookie and the hash of information even though the server cookie is a third party cookie to
the second domain of the publisher page, wherein the serving of the content causes presentation
of the content while the publisher page is presented by the browser that is configured to block the
third party cookies.” as recited by amended claim 2. 
	However, Tarafdar teaches receiving cookie in request for a web page in a first domain used to determine a corresponding cookie(s) in a second domain… the information can be used to prefetch embedded content from the second domain, a proxy server (one or more servers) mapping cookies. Further Tarafdar teaches the client makes a request to the proxy server for content, upon receiving the request the proxy server performs the mapping of cookie, … when the client makes a request to the proxy server for a content in second domain, servicing the client’s request for the content (see [0015], [0053]). As indicated above, the specification does not disclose serving a content (after the mapping) while the publisher page is presented by the browser… 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688